
	
		I
		112th CONGRESS
		2d Session
		H. R. 6173
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Neugebauer (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Akin, Mr. Latta, Mr.
			 Harris, Mr. Nunnelee,
			 Mr. Huelskamp,
			 Mr. Pearce,
			 Mr. Landry,
			 Mr. Griffin of Arkansas,
			 Mr. Pompeo,
			 Mr. Lamborn,
			 Mrs. Schmidt,
			 Mr. Marchant,
			 Mr. Hultgren,
			 Mr. Lankford,
			 Mr. Renacci,
			 Mr. Huizenga of Michigan,
			 Mr. Broun of Georgia,
			 Mr. Scalise,
			 Mr. Mica, Mr. Sam Johnson of Texas,
			 Mr. Paul, Mrs. Hartzler, Mr.
			 Gohmert, Mr. Flores,
			 Mr. Burton of Indiana,
			 Mr. Jones,
			 Mrs. Black,
			 Mr. Miller of Florida,
			 Mr. Brady of Texas,
			 Mr. Fleming,
			 Mr. Olson,
			 Mrs. Roby,
			 Mr. Canseco, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the General Education Provisions Act to prohibit
		  Federal education funding for elementary schools and secondary schools that
		  provide on-campus access to abortion providers.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Life in Funding Education
			 Act or the PRO-LIFE Act.
		2.Schoolchildren’s
			 protection from abortion providersThe General Education Provisions Act (20
			 U.S.C. 1221 et seq.) is amended by adding at the end the following new
			 part:
			
				ESchoolchildren’s
				protection from abortion providers
					470.Schoolchildren’s
				protection from abortion providers
						(a)Limitation on
				fundingNotwithstanding any
				other provision of law, no funds shall be made available under any applicable
				program to any State educational agency or local educational agency that enters
				into a contract or other agreement with a school-based health center relating
				to the provision of health services to students served by the agency unless
				such center certifies that—
							(1)the center will not perform an abortion;
				and
							(2)the center will
				not provide abortion-related materials, referrals, suggestions, or directions
				for abortion services to any such student.
							(b)Rule of
				constructionNothing in this part shall be construed to prevent a
				school-based health center from providing non-abortion health services to
				pregnant students.
						(c)DefinitionsFor
				purposes of this part:
							(1)ESEA
				termsThe terms local educational agency and
				State educational agency have the meanings given the terms in
				section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				7801).
							(2)School-based
				health centerThe term
				school-based health center has the meaning given such term in
				section 2110(c)(9) of the Social Security Act (42 U.S.C.
				1397jj(c)(9)).
							.
		
